Exhibit 10.87


SEATTLE GENETICS, INC.
STOCK UNIT GRANT NOTICE
(AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN)


Seattle Genetics, Inc. (the “Company”), pursuant to its Amended and Restated
2007 Equity Incentive Plan (the “Plan”), hereby awards to Participant a Stock
Unit Award for the number of stock units set forth below (the “Award”). The
Award is subject to all of the terms and conditions as set forth herein and in
the Plan and the Stock Unit Agreement, both of which are incorporated herein in
their entirety. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan or the Stock Unit Agreement. Except as explicitly
provided herein, in the event of any conflict between the terms in the Award and
the Plan, the terms of the Plan shall control; provided, however, that the terms
of the Award shall control with respect to any terms regarding a Change in
Control or a Termination of Employment.
Participant:
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
Effective Date of Grant
(“Date of Grant”):


[insert]
 


Number of Stock Units
Subject to Award:
[insert shares]
Vesting Schedule:


[insert]
Consideration:
Participant’s Services
Issuance Schedule:
The shares of Common Stock to be issued in respect of the Award will be issued
in accordance with the issuance schedule set forth in Section 7 of the Stock
Unit Agreement.
Sell to Cover Election:
By accepting this Award, Participant hereby: (1) elects, effective on the date
Participant accepts this Award, to sell shares of Common Stock issued in respect
of the Award in an amount determined in accordance with Section 12(b) of the
Stock Unit Agreement, and to allow the Agent to remit the cash proceeds of such
sale to the Company as more specifically set forth in Section 12 (b) of the
Stock Unit Agreement (a “Sell to Cover”); (2) directs the Company to make a cash
payment to satisfy the Withholding Obligation from the cash proceeds of such
sale directly to the appropriate taxing authorities; and (3) represents and
warrants that (i) Participant has carefully reviewed Section 12(b) of the Stock
Unit Agreement, (ii) on the date Participant accepts this Award he or she is not
aware of any material, nonpublic information with respect to the Company or any
securities of the Company, is not subject to any legal, regulatory or
contractual restriction that would prevent the Agent from conducting sales, does
not have, and will not attempt to exercise, authority, influence or control over
any sales of Common Stock effected by the Agent pursuant to the Stock Unit
Agreement, and is entering into the Stock Unit Agreement and this election to
Sell to Cover in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company's securities on
the basis of material nonpublic information) under the Exchange Act, and (iii)
it is Participant’s intent that this election to Sell to Cover and Section 12(b)
of the Stock Unit Agreement comply with the requirements of Rule 10b5-1(c)(1)
under the Exchange Act and be interpreted to comply with the requirements of
Rule 10b5-1(c) under the Exchange Act. Participant further acknowledges that by
accepting this Award, Participant is adopting a 10b5-1 Plan (as defined in
Section 12(b) of the Stock Unit Agreement) to permit Participant to conduct a
Sell to Cover sufficient to satisfy the Withholding Obligation as more
specifically set forth in Section 12(b) of the Stock Unit Agreement.



Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Stock Unit Grant Notice, the Stock Unit
Agreement (including the provisions of Section 12(b) thereof with respect to the
Sell to Cover) and the Plan. Participant also acknowledges receipt of the
Prospectus for the Plan. Participant further acknowledges that as of the Date of
Grant, this Stock Unit Grant Notice, the Stock Unit Agreement and the Plan set
forth the entire understanding between Participant and the Company regarding the
Award and supersedes all prior oral and written agreements on that subject.
Participant’s electronic acceptance shall signify Participant’s execution of
this Stock Unit Grant Notice and understanding that this Award is granted and
governed under the terms and conditions set forth herein.
SEATTLE GENETICS, INC.


/s/ Clay B. Siegall
Clay B. Siegall, Ph.D.
President & CEO




**PLEASE PRINT AND RETAIN THIS AGREEMENT FOR YOUR RECORDS**

SEATTLE GENETICS, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
STOCK UNIT AGREEMENT
Pursuant to the Stock Unit Grant Notice (“Grant Notice”) and this Stock Unit
Agreement (this “Agreement”) and in consideration of your services, Seattle
Genetics, Inc. (the “Company”) has awarded you a Stock Unit Award (the “Award”)
under its Amended and Restated 2007 Equity Incentive Plan (the “Plan”). Your
Award is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award. This Agreement shall be deemed to be agreed to by the
Company and you upon your execution of the Stock Unit Grant Notice to which it
is attached. Capitalized terms not explicitly defined in this Agreement shall
have the same meanings given to them in the Plan or the Grant Notice, as
applicable. Except as otherwise explicitly provided herein, in the event of any
conflict between the terms in this Agreement and the Plan, the terms of the Plan
shall control; provided, however, that the terms of the Agreement shall control
with respect to any terms regarding a Change in Control or a Termination of
Employment. The details of your Award, in addition to those set forth in the
Grant Notice and the Plan, are as follows.
1.    GRANT OF THE AWARD. This Award represents the right to be issued on a
future date the number of shares of the Company’s Common Stock that is equal to
the number of stock units indicated in the Grant Notice (the “Stock Units”). As
of the Date of Grant, the Company will credit to a bookkeeping account
maintained by the Company for your benefit (the “Account”) the number of Stock
Units subject to the Award. This Award was granted in consideration of your
services to the Company or an Affiliate. Except as otherwise provided herein,
you will not be required to make any payment to the Company (other than past and
future services to the Company) with respect to your receipt of the Award, the
vesting of the Stock Units or the delivery of the Common Stock to be issued in
respect of the Award.
2.    VESTING.
(a)    Subject to the limitations contained herein, your Award will vest, if at
all, in accordance with the vesting schedule in the Grant Notice, provided that
you have not incurred a Termination of Employment or been placed on a
performance improvement plan after the Date of Grant and before the applicable
Certification Date. Upon your Termination of Employment or placement on a
performance improvement plan, the Stock Units credited to the Account that were
not vested on the date of such Termination of Employment or commencement of such
performance improvement plan will be forfeited at no cost to the Company and you
will have no further right, title or interest in the Stock Units or the shares
of Common Stock to be issued in respect of the Award.
(b)    By accepting the grant of this Award, you acknowledge and agree that the
terms set forth in the vesting schedule provided in the Grant Notice and this
Agreement, including but not limited to the Milestone Deadlines incorporated
herein, supersede any contrary terms regarding the vesting of the Award set
forth in any notice or other communication that you receive from, or that is
displayed by, E*TRADE or other third party designated by the Company.
3.    FORFEITURE OF AWARD NOT TIMELY ACCEPTED. The Award is conditioned upon
your electronic acceptance of the Award, as set forth in the Grant Notice.
Notwithstanding the foregoing or anything in this Agreement to the contrary, if
you fail to accept the Award prior to a Certification Date, the portion of the
Award that otherwise would have vested on such Certification Date will be
forfeited at no cost to the Company, and you will have no further right, title
or interest in such portion. In the event of your Termination of Employment as a
result of your death or Disability prior to acceptance of the Award, the Company
will deem the Award as being accepted.
4.    NUMBER OF SHARES.
(a)     The number of Stock Units subject to your Award may be adjusted from
time to time for changes in capitalization, as provided in Section 13 of the
Plan.
(b)    Any additional Stock Units that become subject to the Award pursuant to
this Section 4 shall be subject, in a manner determined by the Administrator, to
the same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other Stock Units covered by your Award.
(c)    Notwithstanding the provisions of this Section 4, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 4. The Administrator shall, in its discretion, determine an equivalent
benefit for any fractional shares or fractional shares that might be created by
the adjustments referred to in this Section 4.
5.    SECURITIES LAW COMPLIANCE. You may not be issued any shares in respect of
your Award unless either (i) the shares are registered under the Securities Act
of 1933, as amended (the “Securities Act”); or (ii) the Company has determined
that such issuance would be exempt from the registration requirements of the
Securities Act. Your Award also must comply with other applicable laws and
regulations governing the Award, and you will not receive such shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations. You represent and warrant that you (a) have been
furnished with a copy of the prospectus for the Plan and all information deemed
necessary to evaluate the merits and risks of receipt of the Award, (b) have had
the opportunity to ask questions concerning the information received about the
Award and the Company, and (c) have been given the opportunity to obtain any
information you deem necessary to verify the accuracy of any information
obtained concerning the Award and the Company.
6.    TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 7 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.
7.    DATE OF ISSUANCE.
(a)    If the Award is exempt from application of Section 409A of the Code and
any state law of similar effect (collectively “Section 409A”), the Company will
deliver to you a number of shares of the Company’s Common Stock equal to the
number of vested Stock Units subject to your Award, including any additional
Stock Units received pursuant to Section 4 above that relate to those vested
Stock Units on the applicable vesting date (the “Original Issuance Date”).
However, if the Original Issuance Date falls on a date that is not a business
day, such delivery date shall instead fall on the next following business day.
Notwithstanding the foregoing, if (i) the Original Issuance Date does not occur
(1) during an “open window period” applicable to you, as determined by the
Company in accordance with the Company’s then-effective policy or policies on
trading in Company securities or (2) on a date when you are otherwise permitted
to sell shares of Common Stock on the open market; and (ii) the Company elects,
prior to the Original Issuance Date, (x) not to satisfy the Withholding
Obligation (as defined in Section 12(a) hereof) by withholding shares of Common
Stock from the shares otherwise due, on the Original Issuance Date, to you under
this Award pursuant to Section 12 hereof, (y) not to permit you to then effect a
Sell to Cover under the 10b5-1 Plan (as defined in Section 12(b) of this
Agreement), and (z) not to permit you to satisfy the Withholding Obligation in
cash, then such shares shall not be delivered on such Original Issuance Date and
shall instead be delivered on the first business day of the next occurring open
window period applicable to you or the next business day when you are not
prohibited from selling shares of the Company’s Common Stock on the open market,
as applicable (and regardless of whether there has been a Termination of
Employment before such time), but in no event later than the 15th day of the
third calendar month of the calendar year following the calendar year in which
the Stock Units vest. Delivery of the shares pursuant to the provisions of this
Section 7(a) is intended to comply with the requirements for the short-term
deferral exemption available under Treasury Regulations Section 1.409A-1(b)(4)
and shall be construed and administered in such manner. The form of such
delivery of the shares (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.
(b)    The provisions of this Section 7(b) are intended to apply if the Award is
subject to Section 409A because of the terms of a severance arrangement or other
agreement between you and the Company, if any, that provide for acceleration of
vesting of the Award upon your separation from service (as such term is defined
in Section 409A(a)(2)(A)(i) of the Code (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations Section
1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”). If the
Award is subject to and not exempt from application of Section 409A due to
application of a Non-Exempt Severance Arrangement, the following provisions in
this Section 7(b) shall supersede anything to the contrary in Section 7(a).
(i)    If the Award vests in the ordinary course before your Termination of
Employment in accordance with the vesting schedule set forth in the Grant
Notice, without accelerating vesting under the terms of a Non-Exempt Severance
Arrangement, in no event will the shares to be issued in respect of your Award
be issued any later than the later of: (A) December 31st of the calendar year
that includes the applicable vesting date and (B) the 60th day that follows the
applicable vesting date.
(ii)    If vesting of the Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of the
Award and, therefore, are part of the terms of the Award as of the date of
grant, then the shares will be earlier issued in respect of your Award upon your
Separation from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
your Separation from Service. However, if at the time the shares would otherwise
be issued you are subject to the distribution limitations contained in Section
409A applicable to “specified employees,” as defined in Section 409A(a)(2)(B)(i)
of the Code, such shares shall not be issued before the date that is six months
following the date of your Separation from Service, or, if earlier, the date of
your death that occurs within such six-month period.
(iii)    If either (A) vesting of the Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were not in effect as of the
date of grant of the Award and, therefore, are not a part of the terms of the
Award on the date of grant, or (B) vesting accelerates pursuant to Section 4(b)
or Section 13 of the Plan, then such acceleration of vesting of the Award shall
not accelerate the issuance date of the shares (or any substitute property), but
the shares (or substitute property) shall instead be issued on the same schedule
as set forth in the Grant Notice as if they had vested in the ordinary course
before your Termination of Employment, notwithstanding the vesting acceleration
of the Award. Such issuance schedule is intended to satisfy the requirements of
payment on a specified date or pursuant to a fixed schedule, as provided under
Treasury Regulations Section 1.409A-3(a)(4).
(c)    Notwithstanding anything to the contrary set forth herein, the Company
explicitly reserves the right to earlier issue the shares in respect of any
Award to the extent permitted and in compliance with the requirements of Section
409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).
(d)    The provisions in this Agreement for delivery of the shares in respect of
the Award are intended either to comply with the requirements of Section 409A or
to provide a basis for exemption from such requirements so that the delivery of
the shares will not trigger the additional tax imposed under Section 409A, and
any ambiguities herein will be so interpreted.
8.    DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a change in capitalization as provided in Section 13 of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.
9.    RESTRICTIVE LEGENDS. The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company.


10.    AWARD NOT A SERVICE CONTRACT.
(a)    Your service with the Company or an Affiliate is not for any specified
term and may be terminated by you or by the Company or an Affiliate at any time,
for any reason, with or without cause and with or without notice.  Nothing in
this Agreement (including, but not limited to, the vesting of your Award
pursuant to the schedule set forth in the Grant Notice and Section 2 herein or
the issuance of the shares in respect of your Award), the Plan or any covenant
of good faith and fair dealing that may be found implicit in this Agreement or
the Plan shall:  (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company or an
Affiliate of the right to terminate you at will and without regard to any future
vesting opportunity that you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in the Grant
Notice and Section 2 herein is earned only by continuing as an employee,
director or consultant at the will of the Company (not through the act of being
hired, being granted this Award or any other award or benefit) and that the
Company has the right to reorganize, sell, spin-out or otherwise restructure one
or more of its businesses or Affiliates at any time or from time to time, as it
deems appropriate (a “reorganization”).  You further acknowledge and agree that
such a reorganization could result in your Termination of Employment, or the
termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your service at any time, with or without cause and with or without
notice.
11.    CHANGE IN CONTROL. Notwithstanding any provision of this Agreement,
Section 13(c) of the Plan or any written agreement between you and the Company
(including your employment agreement with the Company) to the contrary, in the
event a Change in Control occurs while all or part of the Award is outstanding,
the following provisions in this Section 11 shall apply.
(a)    Assumption or Substitution. The acquirer or successor in the Change in
Control (the “Acquirer”) may assume the Award or grant substitute awards in a
manner consistent with Section 13(c) of the Plan and in such event, the
following shall apply:
(i)    The terms of the assumed Award (including the Stock Units subject to the
assumed Award and the Number of Eligible Shares set forth in the Performance
Goal Grid) will be determined by the Administrator prior to the date of such
Change in Control.
(ii)    Following such Change in Control, all references to the Company and the
Administrator in this Section 11 will instead mean the Acquirer, to the extent
determined appropriate by the Acquirer.
(iii)    Notwithstanding anything in the Grant Notice, this Agreement or the
Plan to the contrary, following such Change in Control, the Award may not be
terminated or amended in a manner that adversely affects you without your
written consent (and for clarity, this provision shall prevail over Section 21
of this Agreement).
(iv)    If immediately prior to or within 12 months after the effective time of
such Change in Control, you experience a Termination of Employment without Cause
(as defined in the Plan) or as a result of a Constructive Termination (as
defined in the Plan), then, as of the date of your Termination of Employment,
the vesting of the Number of Eligible Shares that remain subject to the assumed
Award, or any stock award substituted for the Award by the Acquirer, held by you
at the time of such termination, shall be accelerated in an amount equal to the
Number of Eligible Shares associated with each Milestone that has not already
been achieved or for which the Milestone Deadline has not already occurred
multiplied by a fraction, the numerator of which is the number of days from (and
including) the Date of Grant until (and including) the date of such Termination
of Employment and the denominator of which is the number of days from (and
including) the Date of Grant until (and including) the applicable Milestone
Deadline.
(b)    No Assumption or Substitution. If the Acquirer determines that it will
not assume the Award or grant equivalent substitute stock awards in the Change
in Control, then the following shall apply:
(i)    The vesting of the Award shall be accelerated in the amount described
below immediately prior to the effective time of such Change in Control and such
shares, to the extent so vested, will be treated in such Change in Control in
the same manner as other outstanding shares of Common Stock held by the
Company’s stockholders.
(ii)    The number of shares that shall be accelerated will equal the Number of
Eligible Shares associated with each Milestone that has not already been
achieved or for which the Milestone Deadline has not already occurred multiplied
by a fraction, the numerator of which is the number of days from (and including)
the Date of Grant until (and including) the date of such Change in Control and
the denominator of which is the number of days from (and including) the Date of
Grant until (and including) the applicable Milestone Deadline.
(iii)    After accelerating the vesting as described above and issuing shares of
Common Stock accordingly, you shall have no further rights, title or interest
with respect to the Award and as of the date of such Change in Control, your
eligibility for any future or additional benefits under the Award will terminate
as of such date.
12.    WITHHOLDING OBLIGATIONS.
(a)    On or before the time you receive a distribution of Common Stock pursuant
to your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Obligation”).
(b)    By accepting this Award, you hereby (i) acknowledge and agree that you
have elected a Sell to Cover (as defined in the Grant Notice) to permit you to
satisfy the Withholding Obligation and that the Withholding Obligation shall be
satisfied pursuant to this Section 12(b) to the fullest extent not otherwise
satisfied pursuant to the provisions of Section 12(c) hereof and (ii) further
acknowledge and agree to the following provisions:
(i)    You hereby irrevocably appoint E*TRADE, or such other registered
broker-dealer that is a member of the Financial Industry Regulatory Authority as
the Company may select, as your agent (the “Agent”), and you authorize and
direct the Agent to:
(1)    Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the date on which the shares of
Common Stock are delivered to you pursuant to Section 7 hereof in connection
with the vesting of the Stock Units, the number (rounded up to the next whole
number) of shares of Common Stock sufficient to generate proceeds to cover (A)
the satisfaction of the Withholding Obligation arising from the vesting of those
Stock Units and the related issuance of shares of Common Stock to you that is
not otherwise satisfied pursuant to Section 12(c) hereof and (B) all applicable
fees and commissions due to, or required to be collected by, the Agent with
respect thereto;
(2)     Remit directly to the Company and/or any Affiliate the proceeds
necessary to satisfy the Withholding Obligation;
(3)    Retain the amount required to cover all applicable fees and commissions
due to, or required to be collected by, the Agent, relating directly to the sale
of the shares of Common Stock referred to in clause (1) above; and
(4)    Remit any remaining funds to you.
(ii)    You acknowledge that your election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in this
Section 12(b) to sell Common Stock to satisfy the Withholding Obligation is
intended to comply with the requirements of Rule 10b5-1(c)(1) under the Exchange
Act and to be interpreted to comply with the requirements of Rule 10b5-1(c)
under the Exchange Act (your election to Sell to Cover and the provisions of
this Section 12(b), collectively, the “10b5-1 Plan”). You acknowledge that by
accepting this Award, you are adopting the 10b5-1 Plan to permit you to satisfy
the Withholding Obligation. You hereby authorize the Company and the Agent to
cooperate and communicate with one another to determine the number of shares of
Common Stock that must be sold pursuant to Section 12(b)(i) to satisfy your
obligations hereunder.
(iii)    You acknowledge that the Agent is under no obligation to arrange for
the sale of Common Stock at any particular price under this 10b5-1 Plan and that
the Agent may effect sales as provided in this 10b5-1 Plan in one or more sales
and that the average price for executions resulting from bunched orders may be
assigned to your account. You further acknowledge that you will be responsible
for all brokerage fees and other costs of sale associated with this 10b5-1 Plan,
and you agree to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. In addition, you acknowledge
that it may not be possible to sell shares of Common Stock as provided for in
this 10b5-1 Plan due to (i) a legal or contractual restriction applicable to you
or the Agent, (ii) a market disruption, (iii) a sale effected pursuant to this
10b5-1 Plan that would not comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act, (iv) the Company’s
determination that sales may not be effected under this 10b5-1 Plan or (v) rules
governing order execution priority on the national exchange where the Common
Stock may be traded. In the event of the Agent’s inability to sell shares of
Common Stock, you will continue to be responsible for the timely payment to the
Company of all federal, state, local and foreign taxes that are required by
applicable laws and regulations to be withheld, including but not limited to
those amounts specified in Section 12(b)(i)(1) above.
(iv)    You acknowledge that regardless of any other term or condition of this
10b5-1 Plan, the Agent will not be liable to you for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.
(v)    You hereby agree to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this 10b5-1 Plan. The Agent is a third-party
beneficiary of this Section 12(b) and the terms of this 10b5-1 Plan.
(vi)    Your election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. Upon acceptance of the Award, you have elected to Sell to Cover and
to enter into this 10b5-1 Plan, and you acknowledge that you may not change this
election at any time in the future. This 10b5-1 Plan shall terminate not later
than the date on which the Withholding Obligation arising from the vesting of
your Stock Units and the related issuance of shares of Common Stock has been
satisfied.
(c)    Alternatively, or in addition to or in combination with the Sell to Cover
provided for under Section 12(b), you authorize the Company, at its discretion,
to satisfy the Withholding Obligation by the following means (or by a
combination of the following means):
(i)    Requiring you to pay to the Company any portion of the Withholding
Obligation in cash;
(ii)    Withholding from any compensation otherwise payable to you by the
Company; and/or
(iii)    Withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to you in connection with the Award with a Fair
Market Value (measured as of the date shares of Common Stock are issued pursuant
to Section 7) equal to the amount of the Withholding Obligation; provided,
however, that the number of such shares of Common Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s or Affiliate’s required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income (or such other amount as may be
permitted while still avoiding classification of the Award as a liability for
financial accounting purposes).
(d)    Unless the Withholding Obligation of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
(e)    In the event the Withholding Obligation of the Company arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Withholding Obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
13.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 7 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
14.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy on trading in Company securities
permitting employees to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
15.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company, the Agent or another third party designated by the Company and
agree notice shall be provided upon posting to your electronic account held by
the Company, the Agent or another third party designated by the Company.
16.    CLAWBACK/RECOUPMENT. The Award will be subject to recoupment, rescission,
payback, cancelation or other action, in each case, in accordance with (i) any
clawback policy adopted by the Company (whether such policy is adopted on or
after the date of this Agreement or required under applicable law) and (ii) any
such other clawback, recovery or recoupment provisions set forth in an
individual written agreement between you and the Company.  No recovery of
compensation under such a clawback policy will be an event giving rise to your
right to resign for “good reason” or “constructive termination” (or similar
term) under any plan of, or agreement with, the Company.
17.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
otherwise explicitly provided herein, in the event of any conflict between the
terms in this Agreement or the Grant Notice and the Plan, the terms of the Plan
shall control; provided, however, that the terms of the Agreement shall control
with respect to any terms regarding a Change in Control or a Termination of
Employment.
19.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
20.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
21.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Administrator by a writing which specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, and provided that no such amendment adversely affecting your
rights hereunder may be made without your written consent; provided, however,
that the vesting provisions of this Award may be amended by the Administrator in
a manner that adversely affects you without your consent. Without limiting the
foregoing, the Administrator reserves the right to change, by written notice to
you, the provisions of this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.





